MEMORANDUM **
Manjit Kaur Joshan and Gurmil Singh Joshan, wife and husband and natives and citizens of India, petition for review of the Board of Immigration Appeals’ order dismissing their appeal from an immigration judge’s decision denying their applications for asylum, withholding of removal, protection under the Convention Against Torture (“CAT”), and cancellation of removal. To the extent we have jurisdiction, it is under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual findings. Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003). We deny in part and dismiss in part the petition for review.
Substantial evidence supports the agency’s credibility finding that Petitioners did not establish eligibility for asylum because of inconsistencies between their testimony and asylum applications. See Pal v. INS, 204 F.3d 935, 938, 940 (9th Cir.2000) (upholding adverse credibility finding based on contradictions between the documentary evidence and female petitioner’s testimony, as well as internal contradictions within her testimony, and contradictions between male petitioner’s testimony and his asylum application).
The adverse credibility finding also supports the denial of withholding of removal. See Farah, 348 F.3d at 1156. Because Petitioners have cited to no other evidence in the record to support their claim that they would more likely than not be tor*528tured, we also uphold the agency’s determination that Petitioners are not eligible for protection under CAT. See id. at 1157.
We lack jurisdiction to review the agency’s denial of cancellation of removal on hardship grounds. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.